Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benson (US 2009/0212338). 
Regarding claim 11, Benson discloses a semiconductor device comprising: 
a plurality of first electrodes (94) having opposite sidewalls [Fig. 13]; 
a first high-k dielectric layer (92) disposed on the opposite sidewalls of each of the first electrodes [Fig. 13]; 
a supporting layer (78,102,106) disposed between the first high-k dielectric layer to connect with thereto [Fig. 13]; 
a second high-k dielectric layer (92), disposed on the first electrodes, the first high-k dielectric layer and the first supporting layer; and a second electrode disposed on the second high-k dielectric layer [Fig. 13].
Regarding claim 12, Benson discloses wherein the second high-k dielectric layer (92) directly contacts the first high-k dielectric layer (92) disposed on the opposite sidewalls of each first electrode (94) [Fig. 13].
Allowable Subject Matter
Claims 1-10 and 16-20 are allowed.
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yi et al. (US 2016/0343799) discloses a capacitor in Figure 3N.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE R DIAZ whose telephone number is (571)272-1727. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jose R Diaz/Primary Examiner, Art Unit 2815